Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on November 3, 2020 has been entered. Applicant’s amendments to the specification and claims have overcome some of the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed August 6, 2020. Claims 9-28 remain pending in the current application.
Specification
The amendment filed December 5, 2018 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“moving scanning mirrors 126”, “moving scanning mirrors 326”, and “moving scanning mirrors 426” in lines 7-8, 19-20, and 29 of page 6 respectively do not have support in the original disclosure. While “Galvo Beam Steering” is mentioned in original Fig 3, this does not provide support for scanning mirrors.
“and rotating optics 520 which when combined illuminate a powdered bed 530 via light paths 522.” In lines 31-33 of page 6 does not have support in the original specification. While the LEDs and powder bed is clear in original Fig 4, what the other devices are is not clear from the drawings.
“The LED arrays 510 illuminate mirrored surfaces 524 on the rotating optics 520 reflect the illumination onto the powdered bed 530 according to the direction illustrated by arrows 526.” In lines 33 of page 6 and lines 1-3 of page 7 do not .
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claims 9, 18, and 26 there is reference to “at least one scanning mirror” and “the at least one galvanometer configured to move the at least one scanning mirror to generate the second light path”. As noted above, there is no support in the original specification for a scanning mirror, nor is there support for galvanometer configured to move the scanning mirror. Claims 10-16 and 27-28 are also rejected due to their dependency from the above claims.
.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-25 are rejected under 35 U.S.C. 103 as being unpatentable over Torrealba et al. (US PG Pub 2018/0319084) hereinafter Torrealba in view of Burris et al. (US PG Pub 2014/0263209) hereinafter Burris.
As to claim 9, Torrealba discloses a material deposition mechanism that may be moved across the fabrication powder bed (Torrealba, paragraph [0012]; see also Fig 1). Torrealba discloses using a laser or other energy source (Torrealba, paragraph [0010]; see also Fig 1 where the energy source is 101) as well as heating elements to preheat and maintain temperature (Torrealba, paragraph [0015]; see also Fig 1 where heaters are 111). Torrealba discloses at least one light source arranged to direct light into the enclosure through the refractive aperture (Torrealba, claim 1). Torrealba also discloses where the light source is one or more light emitting diodes (LEDs) (Torrealba, claim 11).  By disclosing these different energy sources, they necessarily must have light paths associated therewith and these are different light paths (See Fig 1 and 3 of Torrealba), thereby meeting the claim limitations. 
Torrealba discloses that the focused energy may be directed by any form of scanning systems, including but not limited to mechanical gantries, linear scanning devices using galvanometer-based scanning devices (Torrealba, paragraph [0011]). 
However, Torrealba does not explicitly state that the first region overlaps the second region. 
Burris relates to laser sintering machines (Burris, paragraph [0002]). Burris teaches using a set of discrete laser diodes, each laser diode in the set of laser diodes configured to generate a discrete energy beam (Burris, claim 2). Burris further discloses that the apparatus includes multiple laser diodes (or electron guns or other energy beam generator) and/or multiple laser output optics to enable simultaneous projection of multiple discrete energy beams toward a layer of powdered material (Burris, paragraph [0019]). Burris teaches multiple discrete laser diodes can also be grouped into an array (e.g., a close-pack array) to enable fusion (or stress relief) of a larger single area of the layer (Burris, paragraph [0019]). Burris teaches overlapping energy beams onto a particular area of the layer of powdered material where a first spot is bounded by a second spot (Burris, paragraph [0092]; see also Fig 12A and 12B). Burris teaches that in one illustrative example, the first spot is projected near a center of the second spot such that a leading area of the second spot (ahead of the first spot) preheats incident areas of the topmost layer of powdered material, the first spot fuses local volumes of the layer of powdered material, and a trailing region of the second spot (behind the first spot) anneals volumes of material previously fused by the first spot (Burris, paragraph [0092]; see also Fig 12B).
Thus as Torrealba and Burris both relate to powder based additive manufacturing and using multiple energy sources to fuse the powder and Torrealba discloses using laser or other energy source (Torrealba, paragraph [0010]), it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the laser diode array and overlaying light paths Note that a laser diode array also meets the claim limitation of being a light emitting diode array as it is an array of diodes that emit light. 

Torrealba does not explicitly disclose where the at least one optical element is arranged between the first light emitting diode and the second light emitting diode such that the second light path extends toward the workpiece and between the first and second light emitting diode.
However, Torrealba discloses a laser or other energy source (Torrealba, paragraph [0010]; see also Fig 1 where the energy source is 101), as well as one or more light emitting diodes (LEDs) (Torrealba, claim 11) and Torrealba discloses where the laser (101) is arranged between heating sources (111) (Torrealba, Fig 1). Torrealba discloses the claimed elements; it merely does not disclose the exact orientation of a laser or other energy source in relation to the light emitting diodes. 
Further, simplifying the arrangement to a singular plane as the claim does means that there is a binary choice left to the person of ordinary skill: the optical element would have to be either (A) between the at least two LEDs or (B) not between the at least two LEDs. 
Given this, it would have been obvious to one of ordinary skill in the art at the time of filing to orient the laser or other energy source between the LEDs disclosed in Torrealba as this would be obvious to try one of the two possible identified and predictable orientations for the apparatus with a reasonable expectation of success (See MPEP 2141 (III), Obvious to try rationale). As the apparatus would operate in the same way no matter the orientation – the LEDs would illuminate and the optical device would solidify the powder no matter where the 
The MPEP notes that the mere rearrangement of parts does not result in patentability when the arrangement would not have modified the operation of the device (See MPEP 2144 (VI)(C): “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)”). 

As to claim 10, Burris discloses that multiple energy beams can be projected respectively onto disjoint (i.e. non-intersecting) spots on the surface of a topmost layer of powdered material (Burris, paragraph [0091]; see also paragraph [0019]: “The apparatus can further incorporate multiple discrete layers diodes to generate multiple discrete energy (e.g., laser) beams, which can be simultaneously projected onto a layer of powered material, thereby enabling simultaneous fusion (or stress relief) of multiple areas of the layer of powered material.). If non-intersecting spots or points are being simultaneously fused, the energy is being delivered simultaneously to a plurality of regions in matrix form (i.e. in an x-y coordinate point manner) (See also Burris, Fig 11).

	As to claim 11, Burris discloses where the laser diodes can also generate energy beams of different power (or energy) density (Burris, paragraph [0044]). Burris also discloses that the first laser diode can generate the first energy beam of a first power (or first power density), and 

	As to claim 12, Burris discloses where the apparatus (e.g., a processor within the apparatus) can additionally or alternatively manipulate a voltage, a current, a rise time, a fall time, a pulse time, a laser pulse profile, a power, a duration, a wavelength, etc. of one or more laser diodes within the apparatus (Burris, paragraph [0048]).

	As to claim 13, Burris discloses that the set of laser diodes can be selectively phased to modify a size, shape, power density, energy profile, or other property of the composite energy beam output from the laser output optic (Burris, paragraph [0045]; see also Burris, Figs 4A-4D). 
Further, Burris discloses that the apparatus can focus the single energy beam of a Gaussian distribution onto the layer such that, as the single energy beam is scanned linearly across the particular area of the layer, the leading edge of the single energy beam begins to raise the temperature of the corresponding volume of material (Burris, paragraph [0078]). The power density of the beam incident on the layer increases up to a peak power density as the single energy beam is scanned forward (Burris, paragraph [0078]). The volume of material thus reaches a maximum temperature before beginning a cooling cycle as the trailing edge of the single energy beam approaches and then passes over the area of the layer (Burris, paragraph [0078]; see also Burris, paragraph [0095]).

different wavelengths (Burris, paragraph [0043]).

As to claim 15, Burris discloses where the apparatus (e.g., a processor within the apparatus) can additionally or alternatively manipulate a voltage, a current, a rise time, a fall time, a pulse time, a laser pulse profile, a power, a duration, a wavelength, etc. of one or more laser diodes within the apparatus (Burris, paragraph [0048]).

As to claim 16, Burris discloses generating the first energy beam exhibiting a Gaussian power distribution (i.e., a “Gaussian beam”) and collimating the first energy beam by passing the first energy beam through a flattop refractive beam shaper where the beam shaper can convert the Gaussian beam into a flattop energy beam exhibiting a substantially square power distribution over its cross-section (Burris, paragraph [0095]). Burris also discloses that arrays of energy beams of different power densities can project energy in constant or dynamic patterns toward the build platform (Burris, paragraph [0095]; see also Burris, Figs 9 and 10).
Thus the refractive beam shaper is an element interposed between the energy sources and the workpiece that imparts a periodic variation in the energy delivered to the workpiece. 

As to claim 17, Torrealba discloses a plurality of discrete energy sources including at least one optical element as shown in Fig 3 reproduced below. 

    PNG
    media_image1.png
    723
    915
    media_image1.png
    Greyscale

Thus, Torrealba is disclosing multiple light emitting diode arrays (301) (See Torrealba, paragraph [0022) which states that the light sources may include one or more LEDs) arranged above a workpiece (where 304 is) where they are at a first angle relative to the workpiece (i.e. 90 degrees). The LEDs are arranged symmetrically relative to one another (Torrealba, Fig 3). These LED arrays are configured to illuminate via light paths that contact the workpiece at adjacent angles of the first angle and they are configured to illuminate a first region of the workpiece and these light paths extend symmetrically relative to one another. 

Torrealba does not explicitly disclose where the first angle that the LED is oriented at is an acute angle or an obtuse angle. 
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)”).
Further, the claim limitation being either an acute angle or an obtuse angle means that the range of acceptable angles would be 0.0000001 to 89.9999999 (ad infinitum) degrees and 90.0000001 to 179.9999999 (ad infinitum). 
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. (MPEP 2144.05) Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Despite the fact that Torrealba discloses orienting the LED arrays at 90 degrees, the claimed range includes all possible angles except for 0, 90 and 180, and as such, there is a prima facie case that the claimed orientation of the LED arrays would be obvious in light of the Torrealba disclosure of 90 degrees, as this is extremely close to the claimed range. This is because the orientation of LED arrays at similar angles close to that of the 90 degrees disclosed in Torrealba would not be expected to provide a functional difference such that it would yield a patentable feature, due to the fact that the LED light paths produced in the reference and as claimed, are not precise.  In this respect, an LED array oriented at 90 degrees would be expected to produce the same or extremely close (i.e. not patentably distinct) results as one oriented at 89.9999999 or 90.0000001 degrees, and this rearrangement of parts would not have modified the operation of the device. 

However, Torrealba does not explicitly disclose where the optical element is configured to illuminate the workpiece via a third light path which is configured to illuminate a second region of the workpiece larger than the first region.
Burris further discloses that the apparatus includes multiple laser diodes (or electron guns or other energy beam generator) and/or multiple laser output optics to enable simultaneous projection of multiple discrete energy beams toward a layer of powdered material (Burris, paragraph [0019]). Burris teaches multiple discrete laser diodes can also be grouped into an array (e.g., a close-pack array) to enable fusion (or stress relief) of a larger single area of the layer (Burris, paragraph [0019]). Burris teaches overlapping energy beams onto a particular area of the layer of powdered material where a first spot is bounded by a second spot (Burris, paragraph [0092]; see also Fig 12A and 12B). Burris teaches that in one illustrative example, the first spot is projected near a center of the second spot such that a leading area of the second spot (ahead of the first spot) preheats incident areas of the topmost layer of powdered material, the first spot fuses local volumes of the layer of powdered material, and a trailing region of the second spot (behind the first spot) anneals volumes of material previously fused by the first spot (Burris, paragraph [0092]; see also Fig 12B). Thus Burris is teaching where a light path is illuminating a region of the workpiece larger than the other region, thereby allowing preheating followed by fusing then annealing. 
Thus as Torrealba and Burris both relate to powder based additive manufacturing and using multiple energy sources to fuse the powder and Torrealba discloses using laser or other energy source (Torrealba, paragraph [0010]), it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the laser diode array and overlaying light paths where one light path illuminates a region larger than another region as taught by Burris into the Note that a laser diode array also meets the claim limitation of being a light emitting diode array as it is an array of diodes that emit light. 

As to claim 18, Torrealba discloses that the focused energy may be directed by any form of scanning systems, including but not limited to mechanical gantries, linear scanning devices using polygonal mirrors, and/or galvanometer-based scanning devices (Torrealba, paragraph [0011]; meeting the claim limitation of a galvanometer configured to move a scanning mirror to create a light path). 

As to claim 19, Burris discloses that multiple energy beams can be projected respectively onto disjoint (i.e. non-intersecting) spots on the surface of a topmost layer of powdered material (Burris, paragraph [0091]; see also paragraph [0019]: “The apparatus can further incorporate multiple discrete layers diodes to generate multiple discrete energy (e.g., laser) beams, which can be simultaneously projected onto a layer of powered material, thereby enabling simultaneous fusion (or stress relief) of multiple areas of the layer of powered material.). If non-intersecting spots or points are being simultaneously fused, the energy is being delivered simultaneously to a plurality of regions in matrix form (i.e. in an x-y coordinate point manner) (See also Burris, Fig 11).

	As to claim 20, Burris discloses where the laser diodes can also generate energy beams of different power (or energy) density (Burris, paragraph [0044]). Burris also discloses that the first laser diode can generate the first energy beam of a first power (or first power density), and 

	As to claim 21, Burris discloses where the apparatus (e.g., a processor within the apparatus) can additionally or alternatively manipulate a voltage, a current, a rise time, a fall time, a pulse time, a laser pulse profile, a power, a duration, a wavelength, etc. of one or more laser diodes within the apparatus (Burris, paragraph [0048]).

	As to claim 22, Burris discloses that the set of laser diodes can be selectively phased to modify a size, shape, power density, energy profile, or other property of the composite energy beam output from the laser output optic (Burris, paragraph [0045]; see also Burris, Figs 4A-4D). 
Further, Burris discloses that the apparatus can focus the single energy beam of a Gaussian distribution onto the layer such that, as the single energy beam is scanned linearly across the particular area of the layer, the leading edge of the single energy beam begins to raise the temperature of the corresponding volume of material (Burris, paragraph [0078]). The power density of the beam incident on the layer increases up to a peak power density as the single energy beam is scanned forward (Burris, paragraph [0078]). The volume of material thus reaches a maximum temperature before beginning a cooling cycle as the trailing edge of the single energy beam approaches and then passes over the area of the layer (Burris, paragraph [0078]; see also Burris, paragraph [0095]).

different wavelengths (Burris, paragraph [0043]).

As to claim 24, Burris discloses where the apparatus (e.g., a processor within the apparatus) can additionally or alternatively manipulate a voltage, a current, a rise time, a fall time, a pulse time, a laser pulse profile, a power, a duration, a wavelength, etc. of one or more laser diodes within the apparatus (Burris, paragraph [0048]).

As to claim 25, Burris discloses generating the first energy beam exhibiting a Gaussian power distribution (i.e., a “Gaussian beam”) and collimating the first energy beam by passing the first energy beam through a flattop refractive beam shaper where the beam shaper can convert the Gaussian beam into a flattop energy beam exhibiting a substantially square power distribution over its cross-section (Burris, paragraph [0095]). Burris also discloses that arrays of energy beams of different power densities can project energy in constant or dynamic patterns toward the build platform (Burris, paragraph [0095]; see also Burris, Figs 9 and 10).
Thus the refractive beam shaper is an element interposed between the energy sources and the workpiece that imparts a periodic variation in the energy delivered to the workpiece. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Torrealba in view of Laughton, M.A. Warne, D.F.. (2003). Electrical Engineer's Reference Book (16th Edition) - 9.3.6 Infra-Red Heaters. (pp. 9-8). Elsevier. Hereinafter Laughton with evidentiary reference to Schwartz, Mel. (2016). Encyclopedia and Handbook of Materials, Parts, and Finishes (3rd Edition) - Partially Stabilized Zirconia. (pp. 636). Taylor & Francis hereinafter Schwartz.
heating elements to preheat and maintain temperature (Torrealba, paragraph [0015]; see also Fig 1 where heaters are 111).
Torrealba discloses that the focused energy may be directed by any form of scanning systems, including but not limited to mechanical gantries, linear scanning devices using polygonal mirrors, and/or galvanometer-based scanning devices (Torrealba, paragraph [0011]). 
Torrealba discloses multiple heating elements (111) and the focused energy source (101), lenses (102), controlled scanner system (103) and reflected energy being between the multiple heating elements in a linear x-axis (Torrealba, paragraph [0010] and Fig 1).  
However, Torrealba does not explicitly disclose where the heaters are focused infrared lamps having one lamp and at least one parabolic reflector.
Laughton is the electrical engineer’s handbook (Laughton, title). Laughton teaches that infra-red is one of the most widely used electrical process heating techniques in industry (Laughton, pg. 9-8). Laughton teaches Efficient use of infra-red radiation for heating is assisted by matching the spectral output of the infra-red source to the reflective and absorptive properties of the product in the infra-red range (Laughton, pg. 9-8). Laughton teaches linear heat lamps with parabolic reflectors can reach maximum surface temperatures of 2100 degrees centigrade (Laughton, Table 9.5, pg. 9-9).
Schwartz teaches that parabolic reflectors at projects parallel light beams perpendicular to the assembly, but is not focused (Schwartz, pg. 636).

.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Torrealba and Laughton with evidentiary reference to Schwartz as applied to claim 26 above, and further in view of Burris.
As to claim 27, Torrealba and Laughton disclose the apparatus of claim 26.
However, Torrealba does not explicitly disclose where the plurality of discrete energy sources can be coordinated to deliver energy simultaneously to the workpiece in matrix form.
Burris teaches using a set of discrete laser diodes, each laser diode in the set of laser diodes configured to generate a discrete energy beam (Burris, claim 2). Burris further discloses that the apparatus includes multiple laser diodes (or electron guns or other energy beam generator) and/or multiple laser output optics to enable simultaneous projection of multiple discrete energy beams toward a layer of powdered material (Burris, paragraph [0019]). Burris teaches multiple discrete laser diodes can also be grouped into an array (e.g., a close-pack array) to enable fusion (or stress relief) of a larger single area of the layer (Burris, paragraph [0019]). Burris discloses that multiple energy beams can be projected respectively onto disjoint (i.e. non-intersecting) spots on the surface of a topmost layer of powdered material (Burris, paragraph [0091]; see also paragraph [0019]: “The apparatus can further incorporate multiple simultaneous fusion (or stress relief) of multiple areas of the layer of powered material.). If non-intersecting spots or points are being simultaneously fused, the energy is being delivered simultaneously to a plurality of regions in matrix form (i.e. in an x-y coordinate point manner) (See also Burris, Fig 11).

Thus as Torrealba and Burris both relate to powder based additive manufacturing and using multiple energy sources to fuse the powder and Torrealba discloses using laser or other energy source (Torrealba, paragraph [0010]), it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the laser diode array as taught by Burris into the apparatus of additively making materials disclosed by Torrealba, thereby combining prior art elements according to known methods to yield predictable results (See MPEP 2141(III)). Note that a laser diode array also meets the claim limitation of being a light emitting diode array as it is an array of diodes that emit light. Also note that by having a diode array, Burris discloses delivering energy in matrix form.

As to claim 28, Burris discloses where the laser diodes can also generate energy beams of different power (or energy) density (Burris, paragraph [0044]). Burris also discloses that the first laser diode can generate the first energy beam of a first power (or first power density), and the second laser diode can generate the second energy beam of a second power (or first second density) density less than the first power (or first power density) (Burris, paragraph [0044]).
Response to Arguments
Applicant's arguments filed November 3, 2020 have been fully considered but they are not persuasive. 
Starting with the specification objections for new matter, with respect to the deletion of the mentions of embedded micro lenses from the specification, this has cured the new matter issue and the objection is withdrawn. 

In regards to the addition of “moving scanning mirrors” (126, 326, 426), applicant argues that “Galvo Beam Steering”, as mentioned in original Fig. 3, would be understood by one of ordinary skill in the art that scanning mirrors would be required for the disclosed “Galvo Bream Steering” to function. 
While “Galvo Beam Steering” in Fig 3, in combination with the other mention in the specification of “galvanometer” provides support for Galvanometric Bream Steering, what applicant has added to the specification is “moving scanning mirrors”. As not all scanning mirrors would be part of a galvanometric system, it would not follow that applicant would have support for all types of scanning mirrors simply by stating “Galvo Beam Steering”. As the mirrors do not appear to be a novel aspect, it is unclear why applicant is trying to broaden the scope rather than use the description that has explicit support in the original drawing. Thus the objection is maintained.

In regards to the “mirrored surfaces” and “rotating optics” in Fig 4, applicant argues that original Fig 4 shows light beams being reflected, necessarily off of reflective surfaces or “mirrored surfaces” that are configured to rotate as indicated by the bi-directional arrows above the surfaces. 

Further, it is difficult to see where “rotating optics” comes from the circle and hexagon that is disclosed in Fig 4. While there is a bi-directional arrow, it is unclear what is reflecting the light (the circle, the hexagon, some other surface) as well as what portions may be rotating or in motion (whether it is the circle, the hexagon, both in concert, perhaps some other feature not completely shown). It seems unclear that this drawing alone provides support for as specific a term as “rotating optics”. 
Also, the objected text includes description that the rotating optics illuminates the powder bed via light paths. In the original Fig 4, the lines coming down from the right circular/hexagonal feature do not intersect the process level on both sides leaving it unclear whether there is illumination of the powder bed occurring. Thus, there is not support in the original drawings for these additions to the specification and the objection is maintained. 

As to the 112(a) rejections, with respect to the “at least one scanning mirror” and “the at least one galvanometer configured to move the at least one scanning mirror to generate the second light path”, as discussed above, the disclosure of “Galvo Beam Steering” does not provide support for all scanning mirrors, thus the rejection is maintained. 


However, upon careful consideration of the drawing, it does not appear that the lines coming from the “Galvo Beam Steering” intersect the process level at any point much less at “A” and “B” as alleged. In the original drawing, it appears that the lines stop just after intersecting the “light” coming from the LED arrays. Thus, this appears to disclose that the light or energy coming from the “Galvo Beam Steering” becomes diffuse before reaching the process level. Therefore, there is not support for the statement that the third light path is larger than the first region and the rejection is maintained. 

As to claims 16 and 25 which were rejected under 112(b) for being indefinite for using the phrase “periodic variation”, the deletion of “periodic” cures the issue and the rejection is withdrawn.

As to the 103 rejections, the amendment to Claim 9 does not overcome the art for the reasons stated in the rejection above. In addition, applicant should remember that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. 

As to claim 17, applicant argues that as neither Torrealba nor Burris teaches an LED arranged at an angle relative to the workpiece, a prima facie case of obviousness cannot be established (Applicant’s remarks, pg. 12-13). This is not persuasive. What applicant is claiming is an effective range 0.0000001 to 89.9999999 degrees and 90.0000001 to 179.9999999 degrees. Thus, Torrealba disclosing 90 degrees is extremely close to the claimed range and an LED oriented at 90 degrees would be expected to operate in the same way as an LED oriented at a fraction of a degree difference. As Torrealba does not state that the LEDs must be oriented at this angle and this angle is extremely close to the claimed range, there is not a patentable distinction between the art and the claims and a prima facie case of obviousness is established.

As to claim 26, Applicant argues that Torrealba does not disclose any information about the specific arrangement of the heating elements (111) except that they are in strategic locations (Torrealba, paragraph [0015]), thus neither Torrealba nor Burris teach the arrangement of infrared lamps and optical elements disclosed in amendment claim 26 (Applicant’s remarks, pg. 14).
However, Torrealba does explicitly show where the optical elements (lenses, controlled scanner system and the focused energy source itself) are between the heating elements in an x-axis. Thus it meets the claim limitations. Further, it is unclear how any difference in height above the process level would affect the operation of the device. It appears that such a change would have been a simple matter of design choice within the skill of an ordinary person in the art, absent some 

As the dependent claims have not had their patentability argued separately, the rejections are maintained for the reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOSHUA S CARPENTER/Examiner, Art Unit 1733